MONTGOMERY, Judge.
I dissent because I cannot agree with the construction given KRS 162.070 insofar as “advertise” is interpreted to mean “invite”, which is the effect of the majority opinion.
It is agreed that the invitation to bid did not constitute an advertisement for bids. It seems to me that the object of the statute in requiring advertisement is dual— to give notice to the persons who might be interested in bidding and to inform the public generally as to such transactions.
The latter purpose is in the interest of good and honest government; otherwise, the so-called substantial compliance countenanced in this case might be used as a sanction or approval of invitations to bid to fewer persons which ultimately might be limited to a favored few.
The word “advertise” in the statute means to give the public notice by publication in a newspaper or other medium of dissemination of information to the general public of the invitation to bid. The healthy air of publicity is a great preventive for the stench that too often arises when only a few persons are invited to bid, without notice to the public.
BIRD, J., joins in this dissent.